    Case 3:20-cv-00914-REP Document 1 Filed 12/01/20 Page 1 of 6 PageID# 8




                      IN THE UNITED STATES DISCTRICT COURT FOR
                          THE EASTERN DISTRICT OF VIRGINIA
                                   (Richmond Division)


RALPH A. MANUEL                                        )
                                                       )
                               Plaintiff,              )
                                                       )                        3:20cv00914
                                                              Civil Action No. _________
       vs.                                             )
                                                       )
VALDA R. CROWDER, M.D.                                 )      COMPLAINT
                                                       )
                                                       )
                                                       )
                               Defendant.              )

                                            COMPLAINT

       Plaintiff Ralph Manuel (“Manuel”) for his Complaint alleges as follows:

                                    NATURE OF THE CASE

       This medical malpractice action seeking damages for personal injury arises from the health

care provided by Valda Regina Crowder, M.D. (“Dr. Crowder”) to Manuel on March 28, 2020 in

her capacity as an emergency physician at VCU Health Community Memorial Hospital (“VCU

CMH”) in South Hill, Virginia.

                                 JURISDICTION AND VENUE

       1.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because the

parties are citizens of different states and the amount in controversy exceeds $75,000, exclusive of

interest and costs.

       2.      This District is a proper venue because a substantial part of the events or omissions

giving rise to this action occurred in this District. 28 U.S.C. § 1391(a)(2).




                                                  1
    Case 3:20-cv-00914-REP Document 1 Filed 12/01/20 Page 2 of 6 PageID# 9




                                         THE PARTIES

       3.      Manuel resides in Brunswick County, Virginia and is a citizen of the

Commonwealth of Virginia.

       4.      Upon information and belief, Dr. Crowder resides in either Maryland or the District

of Columbia and is either a citizen of the state of Maryland or the District of Columbia.

       5.      Upon information and belief, Dr. Crowder is not a citizen of the Commonwealth of

Virginia.

                                 FACTUAL ALLEGATIONS

       6.      Manuel underwent cardiac surgery at Virginia Commonwealth University Medical

Center, Richmond, Virginia (“VCU Medical Center”) on March 19, 2020 to repair his mitral valve

and replace his aortic valve.

       7.      In conjunction with the surgery, Manuel was administered heparin to anticoagulate

his blood.

       8.      Prior to his discharge, the heparin was discontinued and Manuel was bridged to an

oral anticoagulant warfarin.

       9.      On March 26, 2020, Manuel was discharged from VCU Medical Center with

instructions to continue taking warfarin 5 mg, PO, daily.

       10.     Manual presented to the VCU CMH Emergency Department at approximately 7:25

am on March 28, 2020 reporting pain and swelling in both lower extremities.

       11.     Dr. Crowder, on duty as an emergency physician in the VCU CMH Emergency

Department, accepted Manuel as a patient and undertook to provide health care to him

commencing at approximately 7:30 am on March 28, 2020.




                                                 2
   Case 3:20-cv-00914-REP Document 1 Filed 12/01/20 Page 3 of 6 PageID# 10




       12.     According to Dr. Crowder’s documentation of her March 28, 2020 encounter with

Manuel,

     The patient [Manuel] presents with leg swelling in both legs. Both legs have become
     swollen over the past day but the right is more swollen than the left. Pt was recently
     discharged from VCU Richmond after CV surgery (Pt has one valve replaced and one
     valve repaired). Pt state yesterday not swelling in both legs with right being more affect.
     The right is also painful and began to develop a reddish spotty color. Pt denies any
     fever, shakes, or chills. He is SOB constantly and that has been unchanged. Pt denies
     any injury to either leg. Pt reports taking his medications as prescribed. The onset was
     1 day ago. The course/duration of symptoms is constant. Location: Bilateral lower
     extremity. The character of symptoms is pain, swelling and redness. The degree at onset
     was minimal. The degree at present is moderate. Risk factors consist of coronary artery
     disease, obesity, recent surgery and age.
       13.     Laboratory studies performed at VCU CMH on the morning of March 28, 2020

showed Manuel’s platelet count was 46,000 per microliter of blood (reference range 179,000-

373,000 per microliter of blood).

       14.     On the morning of March 28, 2020 an ultrasound: duplex study of the lower

extremity veins of Manuel was performed.          According to the impression of the radiologist

interpreting the study, the study showed superficial thrombophlebitis within the right great

saphenous vein and no evidence for deep vein thrombosis (“DVT”) within the bilateral lower

extremities.

       15.     Dr. Crowder knew or should have known about the platelet count and the results of

the ultrasound of the lower extremity veins prior to making her final diagnosis, formulating and

implementing a treatment plan and discharging Manuel.

       16.     Dr. Crowder knew or should have known that Manuel was administered heparin in

conjunction with his cardiac surgery prior to making her final diagnosis, formulating a treatment

plan and discharging Manuel.




                                                 3
   Case 3:20-cv-00914-REP Document 1 Filed 12/01/20 Page 4 of 6 PageID# 11




       17.     Dr. Crowder knew or should have known that Manuel had been bridged from

heparin to warfarin post operatively as an inpatient at VCU Medical Center and was taking

warfarin 5 mg, PO, daily since his March 26, 2020 VCU Medical Center discharge.

       18.     Dr. Crowder’s diagnosis of the cause of Manuel’s condition was DVT.

       19.     Dr. Crowder ordered warfarin 6 mg be administered to Manual and pursuant to such

order, 6 mg warfarin was administered orally to Manuel at approximately 10:31 a.m.

       20.     Dr. Crowder prescribed for the use of Manuel and instructed Manuel to ingest 1 mg

daily of warfarin in addition to the 5 mg, PO, daily he was ingesting post VCU Medical Center

discharge.

       21.     Dr. Crowder’s diagnosis of DVT was clearly erroneous in light of the evidence

available to Dr. Crowder.

       22.     Dr. Crowder failed to consider and include in her differential diagnosis that Manuel

was experiencing Heparin Induced Thrombocytopenia (“HIT”), an immunologic drug reaction

characterized by paradoxical association with venous and arterial thrombosis.

       23.     Dr. Crowder failed to request a consultation from appropriate specialists whose area

of specialty included the diagnosis and management of HIT and adverse reactions to heparin and

warfarin.

       24.     Dr. Crowder failed to take action which would have resulted in Manuel being

admitted to a hospital.

       25.     Manuel was suffering from HIT on the morning of March 28, 2020 when he was

being assessed and treated by Dr. Crowder.

       26.     Appropriate treatment of Manuel’s HIT included discontinuation of warfarin and

reversal of the warfarin previously ingested by Manuel and still active in his body.



                                                 4
   Case 3:20-cv-00914-REP Document 1 Filed 12/01/20 Page 5 of 6 PageID# 12




       27.     Dr. Crowder’s administration of warfarin to Mr. Manuel, her increasing the dosage

of and failure to discontinue Mr. Manuel’s warfarin, her failure to consult with appropriate

specialists and her failure to take action which would have resulted in Manuel being admitted to a

hospital on March 28, 2020 caused Manuel to sustain irreversible injury from a complication of

HIT known as Warfarin Induced Venous Limb Gangrene (“WIVLG”).

       28.     Dr. Crowder discharged Manuel from the VCU CMH Emergency Department at

approximately 11:03 am on March 28, 2020.

       29.     Manuel returned to the VCU CMH Emergency Department on March 31, 2020.

       30.     By the time Manuel presented to the VCU CMH Emergency Department on March

31, 2020, WIVLG had caused irreversible injury to his right lower extremity.

       31.     Manuel was transferred to VCU Medical Center and admitted on March 31, 2020.

       32.     While hospitalized at VCU Medical Center March 31-April 21, 2020, Manuel

underwent surgeries to amputate below the knee his right lower extremity because of the damage

caused by WIVLG.

       33.     Dr. Crowder owed Manuel the duty to exercise reasonable care and comply with

the standard of care as set forth in the Code of Virginia § 8.01-581.20.

       34.     Dr. Crowder breached the standard of care and was negligent in her provision of

health care to Manuel on March 28, 2020.

       35.     As a proximate and direct result of the negligence and breach of the standard of

care by Dr. Crowder, Manuel suffered severe and serious injuries to his person, and has suffered

and will continue to suffer great pain of body and mind.

       36.     As a proximate and direct result of the negligence and breach of the standard of

care by Dr. Crowder, Manuel has incurred and will be compelled to incur in the future, expenses



                                                 5
   Case 3:20-cv-00914-REP Document 1 Filed 12/01/20 Page 6 of 6 PageID# 13




for health care, has sustained loss of income and will sustain loss of income and diminishment of

earning capacity in the future and has suffered and will suffer other damages.

                                    PRAYER FOR RELIEF

       WHEREFORE plaintiff Manuel, by counsel, demands judgment, jointly and severally,

against Dr. Crowder in the amount of Five Million Dollars ($5,000,000.00), his costs expended in

this action and interest thereon from March 28, 2020.

                                        JURY DEMAND

       Plaintiff Manuel demands trial by jury on all issues in this action so triable.


                                                      RALPH A. MANUEL



                                                      By:     /s/ Thomas W. Williamson, Jr.
                                                      Thomas W. Williamson, Jr.
                                                      VSB#: 15699
                                                      Williamson Law LC
                                                      3415 Floyd Avenue
                                                      Richmond, Va. 23221
                                                      Direct: 804 325 1123
                                                      Main: 804 288 1661
                                                      Fax: 804 282 1766
                                                      email: tw@wllc.com
                                                      Counsel for the Plaintiff Ralph A. Manuel




                                                 6
